Case 19-20959-GLT   Doc 67   Filed 01/22/21 Entered 01/22/21 14:07:36   Desc
                                                                        FILEDMain
                             Document     Page 1 of 1                   1/22/21 1:43 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - :'3$
